46 F.3d 1136
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Arthur TOLER, Appellant,v.Michael GROOSE;  David Dormire; Mike Shearin;  Jim Baker;Daniel Kempker;  Pat Faherty;  Odell Henry;Hobert Sears, Appellees,Arthur Toler, Appellant,v.- Henry, Corrections Officer;  - SINGH, Psychologist;Marilyn Butts;  Sanders, Correction Officer;Donald Edwards;  Robert Beard;  GeorgeHunt;-SYDOW, Appellees,Arthur Toler, Appellant,v.William Gagnon;  Willis Ray Keith;  Wireman, MedicalAssistant;-Carol, Medical Assistant;  Perry;Willis Keeth, Appellees.
No. 94-2733.
United States Court of Appeals,Eighth Circuit.
Submitted:  Feb. 2, 1995.Filed:  Feb. 7, 1995.

Before FAGG, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
Arthur Toler, a Missouri inmate at the Jefferson City Correctional Center, appeals the district court's1 order granting summary judgment in favor of some defendants, and dismissing others under Federal Rule of Civil Procedure 4, in his 42 U.S.C. Sec. 1983 action.  Toler sued numerous prison officials and others alleging that they had been deliberately indifferent to his mental health needs.  Having reviewed the lengthy record, we conclude that no error of law requiring reversal appears, and so we affirm.  See 8th Cir.  R. 47B.


2
Appellees' motion under 8th Cir.  R. 47A for dismissal of the appeal is denied.



1
 The Honorable Scott O. Wright, Senior United States District Judge for the Western District of Missouri, adopting the reports and recommendations of the Honorable William A. Knox, United States Magistrate Judge for the Western District of Missouri